Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-21 are pending in the application.
Allowable Subject Matter

Claims 1-21 would be allowable if the double patenting rejections are overcome.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:  The cited prior arts fail to teach the invention comprising: maintain a mapping from a universal notification channel to one or more platform notification channel identifiers for one or more platform notification channels associated with the universal notification channel, wherein each platform notification channel identifier of the platform notification channel identifiers is associated with a platform notification service of one or more platform notification services, wherein a first platform notification channel identifier from the one or more platform notification channel identifiers associated with the universal notification channel is associated with a content provider and a recipient device based on an indication from the recipient device to receive notifications associated with the universal notification channel where the first platform notification channel identifier is for a first platform notification channel at a first platform notification service that matches a criteria associated with the recipient device; receive a notification handle on the universal notification channel from the content provider; and provide the notification handle from the universal notification service to each of the one or more platform notification services using the mapping of the universal notification channel to the one or more platform notification service identifiers such that the recipient device is notified on the first platform notification channel by the first platform notification service on the first platform notification channel associated with the first platform notification identifier without a user registering directly at the universal notification service.

Double Patenting 
	
Instant Application

1. A system for delivering notifications, comprising: 

a processor; 


a non-transitory computer readable medium comprising instructions to: 






maintain a mapping from a universal notification channel to one or more platform notification channel identifiers for one or more platform notification channels associated with the universal notification channel, wherein each platform notification channel identifier of the platform notification channel identifiers is associated with a platform notification service of one or more platform notification services, 


wherein a first platform notification channel identifier from the one or more platform notification channel identifiers associated with the universal notification channel is associated with a content provider 

and a recipient device based on an indication from the recipient device to receive notifications associated with the universal notification channel 

where the first platform notification channel identifier is for a first platform notification channel at a first platform notification service that matches a criteria associated with the recipient device; 

receive a notification handle on the universal notification channel from the content provider; 

and provide the notification handle from the universal notification service to each of the one or more platform notification services using the mapping of the universal notification channel to the one or more platform notification service identifiers 

such that the recipient device is notified on the first platform notification channel by the first platform notification service on the first platform notification channel associated with the first platform notification identifier without a user registering directly at the universal notification service.
Patent 10348657

1. A system for delivering notification messages across different notification media, comprising:
a processor;
a non-transitory computer readable medium comprising instruction to:
receive, at a universal notification service, a universal notification channel request from a content provider;
create, at the universal notification service, a mapping from a new universal notification channel of a plurality of universal notification channels to a set of one or more platform notification channel identifiers, wherein each platform notification channel identifier of the set of platform notification channel identifiers is received from a platform notification service of one or more platform notification services in response to a request from the universal notification service to that platform notification service for a new platform notification channel, where the request is made through a communication module at the universal notification service specific to that platform notification service such that each of the new platform notification channels is specific to the new universal notification channel;
provide, from the universal notification service, the set of one or more platform notification channel identifiers to the content provider that requested the new universal notification channel;
receive, at a first network location associated with the content provider, an indication from a user to receive notifications from the content provider associated with the new universal notification channel;
select, at the first network location associated with the content provider, a first platform notification channel identifier from the set of one or more platform notification channel identifiers mapped to the new universal notification channel, wherein the first platform notification channel identifier is for a first platform notification channel at a first platform notification service that matches an operating system used by the user, wherein the operating system of the user is automatically determined by the system;
redirect the user from the first network location associated with the content provider to a subscription interface at a second network location for the first platform notification service using the first platform notification channel identifier, wherein the subscription interface at the second network location for the first platform notification service is specific to the operating system used by the user and allows the user to register with the first platform notification service;
receiving, at the universal notification service, a new notification handle on the new universal notification channel from the content provider, wherein the new notification handle comprises a partial notification message;
provide the new notification handle, from the universal notification service, to each of the one or more platform notification services using the mapping of the new universal channel to the platform notification service identifier associated with that platform notification service through the communication module at the universal notification service specific to that platform notification services such that the user is directly notified of the new notification handle on the first platform notification channel by the first platform notification service on the first platform notification channel associated with the first platform notification identifier without communication between the universal notification service and the user and without the user registering at the universal notification service; and
wherein the new notification handle includes a link to retrieve an associated full notification from the content provider or the associated full notification is automatically downloaded from the content provider when the new notification handle is read by the user; and
a memory coupled to the processor configured to store instructions for the processor.



Claim 1 is non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent 10348657. Claim 1 of U.S. Patent 10348657 contains every elements of claim 1 in the instant application and thus anticipate the claim of the instant application. Claim 1 of the instant application therefore are not patently distinct from the earlier claim and as such is unpatentable over non-provisional obvious-type double patenting.

Claims 8 and 15 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent 10348657 for the same reason as shown in the table above.  

Instant Application

1. A system for delivering notifications, comprising: 

a processor; 


a non-transitory computer readable medium comprising instructions to: 






maintain a mapping from a universal notification channel to one or more platform notification channel identifiers for one or more platform notification channels associated with the universal notification channel, wherein each platform notification channel identifier of the platform notification channel identifiers is associated with a platform notification service of one or more platform notification services, 








wherein a first platform notification channel identifier from the one or more platform notification channel identifiers associated with the universal notification channel is associated with a content provider and a recipient device based on an indication from the recipient device to receive notifications associated with the universal notification channel 


where the first platform notification channel identifier is for a first platform notification channel at a first platform notification service that matches a criteria associated with the recipient device; 











receive a notification handle on the universal notification channel from the content provider; and 



provide the notification handle from the universal notification service to each of the one or more platform notification services using the mapping of the universal notification channel to the one or more platform notification service identifiers such that the recipient device is notified on the first platform notification channel by the first platform notification service on the first platform notification channel associated with the first platform notification identifier without a user registering directly at the universal notification service.
Patent 10791075

1. A system for delivering notification messages, comprising: 

a processor; 


a non-transitory computer readable medium comprising instruction to: receive, at a universal notification service, a universal notification channel request from a content provider; 



create, at the universal notification service, a mapping from a universal notification channel to one or more platform notification channel identifiers for one or more platform notification channels associated with the universal notification channel, wherein each platform notification channel identifier of the platform notification channel identifiers is associated with a platform notification service of one or more platform notification services; 

provide, from the universal notification service, the one or more platform notification channel identifies to the content provider that requested the universal notification channel, 

wherein a first platform notification channel identifier from the one or more platform notification channel identifiers associated with a new universal notification channel is provided from the content provider to a recipient in response to an indication from the recipient to receive notifications from the content provider associated with the universal notification channel 

where the first platform notification channel identifier is for a first, platform notification channel at a first platform notification service that matches a criteria associated with the recipient, and the recipient is redirected from a first network location associated with the content provider to a subscription interface for the first platform notification service using the first platform notification channel identifier, wherein the subscription interface for the first platform notification service is specific to the criteria associated with the recipient and allows the recipient to register with the first platform notification service; 

receive, at the universal notification service, a notification handle on the universal notification channel from the content provider, wherein the notification handle comprises a notification message; and 

provide the notification handle, from the universal notification service, to each of the one or more platform notification services using the mapping of the universal notification channel to the one or more platform notification service identifiers such that the recipient is directly notified of the notification handle on the first platform notification channel by the first platform notification service on the first platform notification channel associated with the first platform notification identifier without direct communication between the universal notification service and the recipient and without the user registering directly at the universal notification service.



Claim 1 is non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent 10791075. Claim 1 of U.S. Patent 10791075 contains every elements of claim 1 in the instant application and thus anticipate the claim of the instant application. Claim 1 of the instant application therefore are not patently distinct from the earlier claim and as such is unpatentable over non-provisional obvious-type double patenting.

Claims 8 and 15 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent 10791075  for the same reason as shown in the table above.  


Instant Application

1. A system for delivering notifications, comprising: 

a processor; 


a non-transitory computer readable medium comprising instructions to: 






maintain a mapping from a universal notification channel to one or more platform notification channel identifiers for one or more platform notification channels associated with the universal notification channel, wherein each platform notification channel identifier of the platform notification channel identifiers is associated with a platform notification service of one or more platform notification services, 






wherein a first platform notification channel identifier from the one or more platform notification channel identifiers associated with the universal notification channel is associated with a content provider and a recipient device based on an indication from the recipient device to receive notifications associated with the universal notification channel, where the first platform notification channel identifier is for a first platform notification channel at a first platform notification service that matches a criteria associated with the recipient device; 





receive a notification handle on the universal notification channel from the content provider; and 



provide the notification handle from the universal notification service to each of the one or more platform notification services using the mapping of the universal notification channel to the one or more platform notification service identifiers such that the recipient device is notified on the first platform notification channel by the first platform notification service on the first platform notification channel associated with the first platform notification identifier without a user registering directly at the universal notification service.
Patent 11171899

A system for delivering notifications, comprising: 

a processor; 


a non-transitory computer readable medium comprising instructions to: 






create, at a universal notification service, a mapping from a universal notification channel to one or more platform notification channel identifiers for one or more platform notification channels associated with the universal notification channel, wherein each platform notification channel identifier of the platform notification channel identifiers is associated with a platform notification service of one or more platform notification services, 



wherein a first platform notification channel identifier from the one or more platform notification channel identifiers associated with the universal notification channel is provided from a content provider to a recipient in response to an indication from the recipient to receive notifications from the content provider associated with the universal notification channel where the first platform notification channel identifier is for a first platform notification channel at a first platform notification service that matches a criteria associated with the recipient, and 


receive, at the universal notification service, a notification handle on the universal notification channel from the content provider; and 


provide the notification handle, from the universal notification service, to each of the one or more platform notification services using the mapping of the universal notification channel to the one or more platform notification service identifiers such that the recipient is directly notified of the notification handle on the first platform notification channel by the first platform notification service on the first platform notification channel associated with the first platform notification identifier without direct communication between the universal notification service and the recipient and without a user registering directly at the universal notification service.


Claim 1 is non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent 11171899. Claim 1 of U.S. Patent 11171899 contains every elements of claim 1 in the instant application and thus anticipate the claim of the instant application. Claim 1 of the instant application therefore are not patently distinct from the earlier claim and as such is unpatentable over non-provisional obvious-type double patenting.

Claims 8 and 15 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent 11171899 for the same reason as shown in the table above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454